Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on September 10 and 15, 2021.

The application has been amended as follows: 
In claim 1, after line 6, insert the following new paragraph:
wherein the amphiphilic block polymer A1 is 

    PNG
    media_image1.png
    110
    367
    media_image1.png
    Greyscale
,
the hydrophobic polymer A2 is 

    PNG
    media_image2.png
    125
    362
    media_image2.png
    Greyscale

the fatty acid triglyceride is (caprylic acid/capric acid) triglyceride, and 
the fat-soluble drug is (SP-4-2)-[(1R,2R)-cyclohexane-1,2-diamine-N,N’] bis(tetradeanoate-O) platinum],
; 
Cancel claims 2 through 6; and 
Cancel claim 12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: art of record renders obvious a molecular assembly comprising: an amphiphilic block polymer Al comprising a hydrophilic block having a sarcosine unit and a hydrophobic block having a lactic acid unit; a hydrophobic polymer A2 having a lactic acid unit; a fatty acid triglyceride; and a fat-soluble drug, wherein the hydrophobic polymer A2, the fatty acid triglyceride, and the fat-soluble drug exist in a hydrophobic core part of the molecular assembly composed of the amphiphilic block polymer A1, and wherein the fatty acid triglyceride is in an amount of 15 to 45 wt % with respect to an amount of the amphiphilic block polymer A1; however Applicant’s disclosure supports nonobviousness of the embodiments commensurate in scope with the claim 1 amended as above. 
The drawings filed May 14, 2019 appear acceptable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.